DETAILED ACTION
Response to Amendment
The amendment filed on 08/19/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, 15 similarly recite receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse, wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, and wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse; building, by the query manager using the instruction to create the model data set, a first query statement comprising instructions to generate the model data set from the portion of the data source from the data warehouse, wherein building the first query statement includes converting the received instruction into model data set metadata and storing the model data set metadata local to the query manager; storing, by the query manager, the first query statement in a schema storage location within the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored.
The limitation of building,…, a first query statement comprising instructions to generate the model data set from the portion of the data source from the data warehouse, wherein building the first query statement includes converting the received instruction into model data set metadata, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “by the query manager using the instruction to create the model data set”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the query manager using the instruction to create the model data set”, “building” in the context of this claim encompasses the user mentally deciding, and perhaps writing down on a piece of paper, a known query statement used for generating a materialized view, such an SQL “create view” statement with parameters or arguments that include a known portion of the data source. Further, the “wherein building the first query statement includes converting the received instruction into model data set metadata” encompasses the user observing and analyzing the received instruction and further generating metadata about the model data set. This could include the user writing down the mentally generating metadata based on the received instruction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 8, 15 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer processor, a computer memory; a computer readable medium; and computer; receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse, wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, and wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse; storing, by the query manager, the first query statement in a schema storage location within the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored. The computer processor, computer memory, computer readable medium, computer, query manager, data warehouse, wherein the query manager is included in a computing system separate from the data warehouse are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of querying and retrieving data). The additional elements of receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse, and wherein the model data set is a reusable modeling layer comprising at least a portion of the data source;… and storing the model data set metadata local to the query manager; and storing, by the query manager, the first query statement in a schema storage location within the data warehouse represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse, wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, and wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse; storing, by the query manager, the first query statement in a schema storage location within the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data retrieval and storage. Accordingly, claims 1, 8, 15 are not patent eligible.
Claims 2-7, 9-14, 16-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 2-7, 9-14, 16-20 recite the same abstract idea of building queries practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-7, 9-14, 16-20 recite additional limitations pertaining to receiving instructions to modify model data sets, specifics regarding query statements, periodically updating a table, specifying that statement can be stand query language statement for a view, and specifying access levels for a query manager. These additional limitations do not integrate the abstract idea into a practical application and represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional querying and data retrieval.	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 11,086,894) in view of Burke (US 2013/0097114) and further in view of Sattler (US 2006/0010118) and Schneider (US 2016/0104002).
Regarding claim 1, Srivastava discloses:
A method of creating accessible model data sets, the method comprising: receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse at least by ([col. 3, lines 15-33] “at least two types of primitives may be supported at a sheets-based data management service (SDMS) for indicating logical relationships and dynamically updating data elements based on such relationships: row links and dynamically materialized views (DMVs) associated with specified queries. One or more data sheets may be created at the SDMS and used to store a data set of an application, e.g., within a project workspace associated with the application; the project workspace may for example be shared among various SDMS users such as application authors collaborating on the design and development of the application. With respect to a given data sheet, an SDMS client may use a programmatic interface (e.g., a “create table” command selected from a menu of a graphical user interface) to indicate that a plurality of cells of the data sheet are to be designated as a logical table—that is, that the plurality of cells, arranged in some number of rows and some number of columns, contain related data and are to be treated as a unit with respect to various types of operations.” [col. 9, lines 63-65] “The requests may be received and handled by one or more request handlers 182 implemented at one or more computing devices in the depicted embodiment.” [col. 15, lines 45-54] “A programmatic interface may be used to designate a set of cells 215 of the data sheet, arranged in one or more rows with each row comprising one or more columns, as a logical table in the depicted embodiment, e.g., by issuing a “Create Table” command via a graphical or non-graphical interface and selecting the cells 215. In response to the designation of cells 215 as a logical table, a table record (not shown in FIG. 2) with a system-generated table identifier and/or a user-friendly name of the table may be stored in various embodiments.” [col. 35, lines 4-21] discloses that the SDMS can be implemented within cloud-based services and distributed across multiple data centers spread out at different locations) and the model data set is any of the dynamic materialized views (DMV), while the data warehouse is the SDMS which comprises various repositories that can be implemented within a cloud-based network and distributed across multiple data centers (cloud-based data warehouse); further, the query manager is any of the request handlers implemented on computing devices as all shown at least in Fig. 1,
wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse at least by ([Fig. 3] & [col. 18, lines 33-49] which show and describe a descriptor for the DMV that can be referred back to and reused (reusable modeling layer) based on a UUID or user-defined name [col. 6, lines 27-30] “At least a portion of a data set of an application, stored in one or more data sheets at the SDMS in such embodiments, may comprise one or more logical tables of the kind discussed above”) and comprises the filter query 363 and the query results 364;
building, by the query manager using the instruction to create the model data set, a first query statement comprising instructions to generate the model data set from the portion of the data source from the data warehouse at least by ([col. 13, lines 24-31] “A DMV may be created in response to a programmatic request submitted by a client, indicating for example the source logical table, the filter query, one or more display specifications for the DMV, and/or other parameters. In some embodiments, a function for creating a DMV (e.g., a Filter( ) function or a CreateView( ) function) may be defined at the SDMS and used as part of the formulas for one or more summary cells”  [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the building of the first query statement is the defining of the function for creating a DMV, such as a CreateView() or filter () function;
and storing, by the query manager, the first query statement in a schema storage location within the data warehouse at least by ([col. 18, lines 5-15, 33-37] “A descriptor 360 indicating various properties of the DMV 330 may be generated and stored at the SDMS, e.g., in a metadata repository similar to repository 155 shown in FIG. 1. The descriptor 360 may, for example, include a DMV identifier 361 (such as a UUID), an optional user-defined name 362 for the DMV (e.g., “Sales-dept-DMV”), the DMV filter query 363, a representation 364 of the most-recently-computed results of the filter query, one or more display specifications 365 and/or coordinates of the summary cell 340 whose formula defines the DMV in some embodiments…The DMV 330 may be referred to in any of several ways, e.g., from other cells of the data sheet or from sheets-based applications in the depicted embodiment. For example, the cell coordinates of summary cell 340 may be used to refer to the DMV as part of a formula of another cell” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the storage location within the data warehouse is the coordinates of the summary cell which corresponds to the location of the DMV within the repository 155, which also comprises at least the stored filter query; further, the coordinates may also be used to refer to the DMV within another formula.
Srivastava fails to disclose “wherein building the first query statement includes converting the received instruction into model data set metadata and storing the model data set metadata local to the query manager; wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Burke teaches wherein building the first query statement includes converting the received instruction into model data set metadata at least by ([0007] “A query metadata engine works with the metadata of a query instead of the data. After a query planner receives a query, such as an MDX query, the query metadata engine evaluates the query to figure out context metadata of the query's MDX functions as the underlying data provider would understand the MDX query when executing with real data. The query metadata engine executes MDX queries on metadata by understanding how the MDX functions work and how the MDX queries would execute based on metadata. The query metadata engine may execute functions within a query to understand the metadata of each expression in the context of the query. The query metadata engine may also query the underlying data sources remotely to retrieve metadata and information about how their metadata is structured around their data.” [0008] “The query metadata engine then returns this context metadata to the query planner, to help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources, such as multi-dimensional cubes accessible for Online Analytical Processing (OLAP).” [0009] “the query metadata engine executes queries locally based on metadata, gains an understanding of the MDX functions locally, and makes evaluations on how to restructure the query based on metadata instead of real data…By using metadata to structure the query, the query metadata engine can ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine”) and the converting of the received instruction into model data set metadata is the retrieving of the metadata and information about how their metadata is structured around their data which is used to restructure a query that was received;
and storing the model data set metadata local to the query manager at least by ([0045] “Query metadata engine 46 stores metadata that is acquired during the phase of the query planner 42 binding identifiers to metadata objects, and that describes the structure of data sources 38... Query metadata engine 46 may also store information about the cardinality of dimensions and levels in data cubes stored in data sources 38. Additionally, in the case of parent-child hierarchies, which have no levels, query metadata engine 46 may create level metadata base on depth of the parent-child hierarchies.”) and the query metadata engine 46 stores the metadata, meaning that it is stored locally to the query execution engine 44 (query manager), as shown in Fig. 3;
wherein the query manager is included in a computing system separate from the data warehouse at least by (Figs. 2-3 which show that the query execution engine (query manager) is on the data access service which is on the application servers while the data sources (data warehouse) are on the database servers).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Burke into the teaching of Srivastava because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Srivastava to further include the converting of a query to metadata as in Burke in order to “help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources” [Burke, 0008].
Srivastava, Burke fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Sattler teaches the following limitations, wherein the schema storage location is within the data warehouse and is isolated from the data source at least by ([0020] “As shown in FIG. 1, the spreadsheet program (136) allows the user, through its user interface (111), to log in and query a common data set (125) in a back-end system, which then generates a spreadsheet data file (134) with the results of the query for display through the spreadsheet user interface (111). Both the spreadsheet program (1136) and the spreadsheet data file 134) may be resident in a memory (117) of the computer system (110) at runtime”) and Fig. 1 shows that the spreadsheet data file 134 is stored in memory 117 on computer system 110, while Fig. 4 shows that the common data set 125 and prior queries 430  are stored within back-end DB 120 (schema storage location) on back-end system 415;
and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored at least by ([0004-[0005] disclose that the common data set is at least a portion of a spreadsheet (table) [0028] “The spreadsheet program (136) running on the user computer system (110) may include a back-end handler module (410) that provides the front-end functionality of the present invention such as, for example, communicating requests across a network (400) to the back-end system (415) and providing a presentation layer for login and data operations.” [0029] “The back-end database (120) may include a common data set (125) to be queried by the spreadsheet user, a list of prior queries associated with each user (430) from which the user may formulate a new query, and spreadsheet format templates (440) that may be used to provide a pre-defined layout in the spreadsheet for the display of queried data” [0044] “data specified in back-end database 120 and external database 425 may be resident in one database and/or system or spread over several databases and/or systems”) and the model data set is the common data set 125 while the first query statement is one of the prior queries 430 which are all stored together on back-end DB 120 (schema storage location) as shown in Fig. 4; further, the data warehouse is the back-end system 415 and external DB 425 all connected to network 400 which can be spread over several databases and systems, as also shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sattler into the teaching of Srivastava, Burke because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the common data set and prior queries stored together in back-end DB as in Sattler which “addresses the current drawbacks in known systems by allowing users of a spreadsheet program to extend imported results of a queried external common data set from within the spreadsheet program environment, and to have the extensions associated with the external common data set via role-based permissions” [Sattler, 0018].
Srivastava, Burke, Sattler fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse”
However, Schneider teaches the above limitation at least by ([0017] “In other implementations, the technology disclosed relates to integration between large-scale transactional systems, non-structured data stores (e.g., log files), analytical systems (corporate data warehouse, department data marts), and personal data sources (spreadsheets, csv files).” [0041] “The query engine 122 executes queries on read only pre-packaged data sets--the edgemart data structures 142.”) and the query manage is the query engine.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Schneider into the teaching of Srivastava, Burke, Sattler because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include only giving the query manage read access as in Schneider in order to protect the source data from being tampered with by unauthorized parties.
As per claim 2, claim 1 is incorporated, Srivastava further discloses:
further comprising: generating, by the query manager, a second query statement targeting the table in the schema storage location within the data warehouse at least by ([col. 6, lines 57-66] “DMVs or their queries may be chained or pipelined—e.g., one DMV, DMV1 may be defined in terms of another DMV, DMV2. That is, in such embodiments, the output of one DMV (rather than a source table) may serve as the input for another DMV; as such, tables and DMVS may both be considered examples of input data sets on which the filter query of a new DMV may be applied to obtain the results of the new DMV. An SDMS client may indicate a filter query in a programmatic request to create the DMV” [col. 23, lines 31-45] “generate the equivalent of a given pipelined DMV—e.g., a more elaborate query on the source logical table may be constructed and used in an un-pipelined or standalone DMV (such as “=Filter(Table-A, “Table-A[Team]=ThisRow( ) AND Table-A[Due Date]<=April 1”)”, the definition of the inner Filter may be fully incorporated into the outer Filter (as in “=Filter(Filter(Table-A, “Table-A[Team]=ThisRow( ))”)[Due Date]<=April 1”, and so on. A given filter F1 may be referenced within another filter F2 using an identifier assigned to F1 (e.g., a user-defined name, or a name/UUID defined by the SDMS), the coordinates of a cell whose formula is used to define F1, or by providing the full definition of F1 as a parameter of the Filter call to create F2 in some embodiments.”) and the second query statement is the DMV/query that is based on another DMV, such as the one stored within the cell 340 at the coordinates of the cell, which is stored within the descriptor of the DMV/query;
and storing, by the query manager, the second query statement in the schema storage location within the data warehouse at least by ([col. 18, lines 5-15, 33-37] “A descriptor 360 indicating various properties of the DMV 330 may be generated and stored at the SDMS, e.g., in a metadata repository similar to repository 155 shown in FIG. 1. The descriptor 360 may, for example, include a DMV identifier 361 (such as a UUID), an optional user-defined name 362 for the DMV (e.g., “Sales-dept-DMV”), the DMV filter query 363, a representation 364 of the most-recently-computed results of the filter query, one or more display specifications 365 and/or coordinates of the summary cell 340 whose formula defines the DMV in some embodiments…The DMV 330 may be referred to in any of several ways, e.g., from other cells of the data sheet or from sheets-based applications in the depicted embodiment. For example, the cell coordinates of summary cell 340 may be used to refer to the DMV as part of a formula of another cell” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the DMV and their queries can be created based on another DMV, that is, they are chained together and stored within the descriptor of the DMV.
As per claim 3, claim 1 is incorporated, Srivastava further discloses:
further comprising: receiving, by the query manager via the spreadsheet interface, an instruction to modify the model data set at least by ([col. 28, lines 25-29] “A display specification of a DMV and/or a user-defined name for the DMV may be submitted as part of the CreateDMV request, or in a separate ModifyDMV request submitted after the DMV is created in various embodiments” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”);
building, by the query manager using the instruction to modify the model data set, a second query statement comprising instructions to generate the modified model data set; and replacing, by the query manager, the first query statement in the schema storage location within the data warehouse with the second query statement at least by ([col. 28, lines 37-45] “A ModifyDMV request 1217 may be submitted by a client to change one or more properties of a previously-created DMV, including for example the source table or source DMV, the query predicates/clauses, the display specification to be used for a summary representation or an expanded representation of the DMV, the user-defined name, and so on. After making the requested changes, the SDMS 1191 may transmit a ModsComplete response 1219 in some embodiments” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the building of the second query statement is the submitting of the ModifyDMV request which causes changes to the stored queries in the descriptor of the DMV, as shown in Fig. 3, based on the request to change the query predicates/clauses (replacing the stored query statement with the changed query statement).
As per claim 5, claim 2 is incorporated, Srivastava further discloses:
wherein the table is updated periodically using the data source from the data warehouse at least by ([col. 18, lines 50-61] “If and when the contents of the source logical table 320 change, the query of the DMV may be re-evaluated in the depicted embodiment. The results stored in the descriptor may be updated if the results of the query change. In various embodiments, the dynamically updated query result property 342 may be modified as soon it changes, and/or contents of an expanded view of the DMV may be updated as well. In some embodiments, notifications may be transmitted to applications that utilize the DMV (e.g., to populate a portion of a layout of a screen at a phone or tablet at which application output is shown) to indicate that the result of the DMV filter query have changed.”).
As per claim 6, claim 1 is incorporated, Srivastava further discloses:
wherein the first query statement is a standard query language statement for a view at least by ([col. 13, lines 24-31] “A DMV may be created in response to a programmatic request submitted by a client, indicating for example the source logical table, the filter query, one or more display specifications for the DMV, and/or other parameters. In some embodiments, a function for creating a DMV (e.g., a Filter( ) function or a CreateView( ) function) may be defined at the SDMS and used as part of the formulas for one or more summary cells.” [col. 22, lines 19-26] “The example Filter function shown may be processed as follows: the first parameter, Table-A, may be identified as a source object of a DMV, and the second parameter “Table-A[Team]=ThisRow( ))” may be interpreted as the query to be used to select rows of the source object that are to be included in the DMV. A rich, highly expressive SQL-like syntax may be supported for the queries of Filter functions”).
Regarding claim 8, Srivastava discloses:
An apparatus for creating accessible model data sets, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor at least by ([col. 42, lines 38-41, 52-53] disclose a processor and memory for processing stored instrucitons),
cause the apparatus to carry out the steps of: receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse at least by ([col. 3, lines 15-33] “at least two types of primitives may be supported at a sheets-based data management service (SDMS) for indicating logical relationships and dynamically updating data elements based on such relationships: row links and dynamically materialized views (DMVs) associated with specified queries. One or more data sheets may be created at the SDMS and used to store a data set of an application, e.g., within a project workspace associated with the application; the project workspace may for example be shared among various SDMS users such as application authors collaborating on the design and development of the application. With respect to a given data sheet, an SDMS client may use a programmatic interface (e.g., a “create table” command selected from a menu of a graphical user interface) to indicate that a plurality of cells of the data sheet are to be designated as a logical table—that is, that the plurality of cells, arranged in some number of rows and some number of columns, contain related data and are to be treated as a unit with respect to various types of operations.” [col. 9, lines 63-65] “The requests may be received and handled by one or more request handlers 182 implemented at one or more computing devices in the depicted embodiment.” [col. 15, lines 45-54] “A programmatic interface may be used to designate a set of cells 215 of the data sheet, arranged in one or more rows with each row comprising one or more columns, as a logical table in the depicted embodiment, e.g., by issuing a “Create Table” command via a graphical or non-graphical interface and selecting the cells 215. In response to the designation of cells 215 as a logical table, a table record (not shown in FIG. 2) with a system-generated table identifier and/or a user-friendly name of the table may be stored in various embodiments.” [col. 35, lines 4-21] discloses that the SDMS can be implemented within cloud-based services and distributed across multiple data centers spread out at different locations) and the model data set is any of the dynamic materialized views (DMV), while the data warehouse is the SDMS which comprises various repositories that can be implemented within a cloud-based network and distributed across multiple data centers (cloud-based data warehouse); further, the query manager is any of the request handlers implemented on computing devices as all shown at least in Fig. 1,
wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse at least by ([Fig. 3] & [col. 18, lines 33-49] which show and describe a descriptor for the DMV that can be referred back to and reused (reusable modeling layer) based on a UUID or user-defined name [col. 6, lines 27-30] “At least a portion of a data set of an application, stored in one or more data sheets at the SDMS in such embodiments, may comprise one or more logical tables of the kind discussed above”) and comprises the filter query 363 and the query results 364;
building, by the query manager using the instruction to create the model data set, a first query statement comprising instructions to generate the model data set from the portion of the data source from the data warehouse at least by ([col. 13, lines 24-31] “A DMV may be created in response to a programmatic request submitted by a client, indicating for example the source logical table, the filter query, one or more display specifications for the DMV, and/or other parameters. In some embodiments, a function for creating a DMV (e.g., a Filter( ) function or a CreateView( ) function) may be defined at the SDMS and used as part of the formulas for one or more summary cells”  [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the building of the first query statement is the defining of the function for creating a DMV, such as a CreateView() or filter () function;
and storing, by the query manager, the first query statement in a schema storage location within the data warehouse at least by ([col. 18, lines 5-15, 33-37] “A descriptor 360 indicating various properties of the DMV 330 may be generated and stored at the SDMS, e.g., in a metadata repository similar to repository 155 shown in FIG. 1. The descriptor 360 may, for example, include a DMV identifier 361 (such as a UUID), an optional user-defined name 362 for the DMV (e.g., “Sales-dept-DMV”), the DMV filter query 363, a representation 364 of the most-recently-computed results of the filter query, one or more display specifications 365 and/or coordinates of the summary cell 340 whose formula defines the DMV in some embodiments…The DMV 330 may be referred to in any of several ways, e.g., from other cells of the data sheet or from sheets-based applications in the depicted embodiment. For example, the cell coordinates of summary cell 340 may be used to refer to the DMV as part of a formula of another cell” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the storage location within the data warehouse is the coordinates of the summary cell which corresponds to the location of the DMV within the repository 155, which also comprises at least the stored filter query; further, the coordinates may also be used to refer to the DMV within another formula.
Srivastava fails to disclose “wherein building the first query statement includes converting the received instruction into model data set metadata and storing the model data set metadata local to the query manager; wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Burke teaches wherein building the first query statement includes converting the received instruction into model data set metadata at least by ([0007] “A query metadata engine works with the metadata of a query instead of the data. After a query planner receives a query, such as an MDX query, the query metadata engine evaluates the query to figure out context metadata of the query's MDX functions as the underlying data provider would understand the MDX query when executing with real data. The query metadata engine executes MDX queries on metadata by understanding how the MDX functions work and how the MDX queries would execute based on metadata. The query metadata engine may execute functions within a query to understand the metadata of each expression in the context of the query. The query metadata engine may also query the underlying data sources remotely to retrieve metadata and information about how their metadata is structured around their data.” [0008] “The query metadata engine then returns this context metadata to the query planner, to help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources, such as multi-dimensional cubes accessible for Online Analytical Processing (OLAP).” [0009] “the query metadata engine executes queries locally based on metadata, gains an understanding of the MDX functions locally, and makes evaluations on how to restructure the query based on metadata instead of real data…By using metadata to structure the query, the query metadata engine can ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine”) and the converting of the received instruction into model data set metadata is the retrieving of the metadata and information about how their metadata is structured around their data which is used to restructure a query that was received;
and storing the model data set metadata local to the query manager at least by ([0045] “Query metadata engine 46 stores metadata that is acquired during the phase of the query planner 42 binding identifiers to metadata objects, and that describes the structure of data sources 38... Query metadata engine 46 may also store information about the cardinality of dimensions and levels in data cubes stored in data sources 38. Additionally, in the case of parent-child hierarchies, which have no levels, query metadata engine 46 may create level metadata base on depth of the parent-child hierarchies.”) and the query metadata engine 46 stores the metadata, meaning that it is stored locally to the query execution engine 44 (query manager), as shown in Fig. 3;
wherein the query manager is included in a computing system separate from the data warehouse at least by (Figs. 2-3 which show that the query execution engine (query manager) is on the data access service which is on the application servers while the data sources (data warehouse) are on the database servers).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Burke into the teaching of Srivastava because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Srivastava to further include the converting of a query to metadata as in Burke in order to “help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources” [Burke, 0008].
Srivastava, Burke fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Sattler teaches the following limitations, wherein the schema storage location is within the data warehouse and is isolated from the data source at least by ([0020] “As shown in FIG. 1, the spreadsheet program (136) allows the user, through its user interface (111), to log in and query a common data set (125) in a back-end system, which then generates a spreadsheet data file (134) with the results of the query for display through the spreadsheet user interface (111). Both the spreadsheet program (1136) and the spreadsheet data file 134) may be resident in a memory (117) of the computer system (110) at runtime”) and Fig. 1 shows that the spreadsheet data file 134 is stored in memory 117 on computer system 110, while Fig. 4 shows that the common data set 125 and prior queries 430  are stored within back-end DB 120 (schema storage location) on back-end system 415;
and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored at least by ([0004-[0005] disclose that the common data set is at least a portion of a spreadsheet (table) [0028] “The spreadsheet program (136) running on the user computer system (110) may include a back-end handler module (410) that provides the front-end functionality of the present invention such as, for example, communicating requests across a network (400) to the back-end system (415) and providing a presentation layer for login and data operations.” [0029] “The back-end database (120) may include a common data set (125) to be queried by the spreadsheet user, a list of prior queries associated with each user (430) from which the user may formulate a new query, and spreadsheet format templates (440) that may be used to provide a pre-defined layout in the spreadsheet for the display of queried data” [0044] “data specified in back-end database 120 and external database 425 may be resident in one database and/or system or spread over several databases and/or systems”) and the model data set is the common data set 125 while the first query statement is one of the prior queries 430 which are all stored together on back-end DB 120 (schema storage location) as shown in Fig. 4; further, the data warehouse is the back-end system 415 and external DB 425 all connected to network 400 which can be spread over several databases and systems, as also shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sattler into the teaching of Srivastava, Burke because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the common data set and prior queries stored together in back-end DB as in Sattler which “addresses the current drawbacks in known systems by allowing users of a spreadsheet program to extend imported results of a queried external common data set from within the spreadsheet program environment, and to have the extensions associated with the external common data set via role-based permissions” [Sattler, 0018].
Srivastava, Burke, Sattler fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse”
However, Schneider teaches the above limitation at least by ([0017] “In other implementations, the technology disclosed relates to integration between large-scale transactional systems, non-structured data stores (e.g., log files), analytical systems (corporate data warehouse, department data marts), and personal data sources (spreadsheets, csv files).” [0041] “The query engine 122 executes queries on read only pre-packaged data sets--the edgemart data structures 142.”) and the query manage is the query engine.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Schneider into the teaching of Srivastava, Burke, Sattler because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include only giving the query manage read access as in Schneider in order to protect the source data from being tampered with by unauthorized parties.
Regarding claim 20, Srivastava discloses:
A computer program product for creating accessible model data sets, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: receiving, by a query manager via a spreadsheet interface, an instruction to create a model data set using a data source from a data warehouse at least by ([col. 3, lines 15-33] “at least two types of primitives may be supported at a sheets-based data management service (SDMS) for indicating logical relationships and dynamically updating data elements based on such relationships: row links and dynamically materialized views (DMVs) associated with specified queries. One or more data sheets may be created at the SDMS and used to store a data set of an application, e.g., within a project workspace associated with the application; the project workspace may for example be shared among various SDMS users such as application authors collaborating on the design and development of the application. With respect to a given data sheet, an SDMS client may use a programmatic interface (e.g., a “create table” command selected from a menu of a graphical user interface) to indicate that a plurality of cells of the data sheet are to be designated as a logical table—that is, that the plurality of cells, arranged in some number of rows and some number of columns, contain related data and are to be treated as a unit with respect to various types of operations.” [col. 9, lines 63-65] “The requests may be received and handled by one or more request handlers 182 implemented at one or more computing devices in the depicted embodiment.” [col. 15, lines 45-54] “A programmatic interface may be used to designate a set of cells 215 of the data sheet, arranged in one or more rows with each row comprising one or more columns, as a logical table in the depicted embodiment, e.g., by issuing a “Create Table” command via a graphical or non-graphical interface and selecting the cells 215. In response to the designation of cells 215 as a logical table, a table record (not shown in FIG. 2) with a system-generated table identifier and/or a user-friendly name of the table may be stored in various embodiments.” [col. 35, lines 4-21] discloses that the SDMS can be implemented within cloud-based services and distributed across multiple data centers spread out at different locations) and the model data set is any of the dynamic materialized views (DMV), while the data warehouse is the SDMS which comprises various repositories that can be implemented within a cloud-based network and distributed across multiple data centers (cloud-based data warehouse); further, the query manager is any of the request handlers implemented on computing devices as all shown at least in Fig. 1,
wherein the model data set is a reusable modeling layer comprising at least a portion of the data source from the data warehouse at least by ([Fig. 3] & [col. 18, lines 33-49] which show and describe a descriptor for the DMV that can be referred back to and reused (reusable modeling layer) based on a UUID or user-defined name [col. 6, lines 27-30] “At least a portion of a data set of an application, stored in one or more data sheets at the SDMS in such embodiments, may comprise one or more logical tables of the kind discussed above”) and comprises the filter query 363 and the query results 364;
building, by the query manager using the instruction to create the model data set, a first query statement comprising instructions to generate the model data set from the portion of the data source from the data warehouse at least by ([col. 13, lines 24-31] “A DMV may be created in response to a programmatic request submitted by a client, indicating for example the source logical table, the filter query, one or more display specifications for the DMV, and/or other parameters. In some embodiments, a function for creating a DMV (e.g., a Filter( ) function or a CreateView( ) function) may be defined at the SDMS and used as part of the formulas for one or more summary cells”  [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the building of the first query statement is the defining of the function for creating a DMV, such as a CreateView() or filter () function;
and storing, by the query manager, the first query statement in a schema storage location within the data warehouse at least by ([col. 18, lines 5-15, 33-37] “A descriptor 360 indicating various properties of the DMV 330 may be generated and stored at the SDMS, e.g., in a metadata repository similar to repository 155 shown in FIG. 1. The descriptor 360 may, for example, include a DMV identifier 361 (such as a UUID), an optional user-defined name 362 for the DMV (e.g., “Sales-dept-DMV”), the DMV filter query 363, a representation 364 of the most-recently-computed results of the filter query, one or more display specifications 365 and/or coordinates of the summary cell 340 whose formula defines the DMV in some embodiments…The DMV 330 may be referred to in any of several ways, e.g., from other cells of the data sheet or from sheets-based applications in the depicted embodiment. For example, the cell coordinates of summary cell 340 may be used to refer to the DMV as part of a formula of another cell” [col. 35, lines 50-57] “The request handlers 1545 may respond to client-submitted requests, e.g., from the application authoring service 1585, the expressions management service 1571 or from other clients, enabling the clients to create, populate, read, modify and delete various types of data sheets and data sheet contents, including sheets arranged in hierarchies and sheets comprising row links, DMVs and the like”) and the storage location within the data warehouse is the coordinates of the summary cell which corresponds to the location of the DMV within the repository 155, which also comprises at least the stored filter query; further, the coordinates may also be used to refer to the DMV within another formula.
Srivastava fails to disclose “wherein building the first query statement includes converting the received instruction into model data set metadata and storing the model data set metadata local to the query manager; wherein the query manager is included in a computing system separate from the data warehouse and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Burke teaches wherein building the first query statement includes converting the received instruction into model data set metadata at least by ([0007] “A query metadata engine works with the metadata of a query instead of the data. After a query planner receives a query, such as an MDX query, the query metadata engine evaluates the query to figure out context metadata of the query's MDX functions as the underlying data provider would understand the MDX query when executing with real data. The query metadata engine executes MDX queries on metadata by understanding how the MDX functions work and how the MDX queries would execute based on metadata. The query metadata engine may execute functions within a query to understand the metadata of each expression in the context of the query. The query metadata engine may also query the underlying data sources remotely to retrieve metadata and information about how their metadata is structured around their data.” [0008] “The query metadata engine then returns this context metadata to the query planner, to help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources, such as multi-dimensional cubes accessible for Online Analytical Processing (OLAP).” [0009] “the query metadata engine executes queries locally based on metadata, gains an understanding of the MDX functions locally, and makes evaluations on how to restructure the query based on metadata instead of real data…By using metadata to structure the query, the query metadata engine can ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine”) and the converting of the received instruction into model data set metadata is the retrieving of the metadata and information about how their metadata is structured around their data which is used to restructure a query that was received;
and storing the model data set metadata local to the query manager at least by ([0045] “Query metadata engine 46 stores metadata that is acquired during the phase of the query planner 42 binding identifiers to metadata objects, and that describes the structure of data sources 38... Query metadata engine 46 may also store information about the cardinality of dimensions and levels in data cubes stored in data sources 38. Additionally, in the case of parent-child hierarchies, which have no levels, query metadata engine 46 may create level metadata base on depth of the parent-child hierarchies.”) and the query metadata engine 46 stores the metadata, meaning that it is stored locally to the query execution engine 44 (query manager), as shown in Fig. 3;
wherein the query manager is included in a computing system separate from the data warehouse at least by (Figs. 2-3 which show that the query execution engine (query manager) is on the data access service which is on the application servers while the data sources (data warehouse) are on the database servers).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Burke into the teaching of Srivastava because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Srivastava to further include the converting of a query to metadata as in Burke in order to “help the query planner improve the restructuring of the query before providing the restructured query to a query execution engine to execute the query on underlying data sources” [Burke, 0008].
Srivastava, Burke fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse, wherein the schema storage location is within the data warehouse and is isolated from the data source; and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored”
However, Sattler teaches the following limitations, wherein the schema storage location is within the data warehouse and is isolated from the data source at least by ([0020] “As shown in FIG. 1, the spreadsheet program (136) allows the user, through its user interface (111), to log in and query a common data set (125) in a back-end system, which then generates a spreadsheet data file (134) with the results of the query for display through the spreadsheet user interface (111). Both the spreadsheet program (1136) and the spreadsheet data file 134) may be resident in a memory (117) of the computer system (110) at runtime”) and Fig. 1 shows that the spreadsheet data file 134 is stored in memory 117 on computer system 110, while Fig. 4 shows that the common data set 125 and prior queries 430  are stored within back-end DB 120 (schema storage location) on back-end system 415;
and storing, by the query manager, the model data set as a table in the schema storage location within the data warehouse in which the first query statement is stored at least by ([0004-[0005] disclose that the common data set is at least a portion of a spreadsheet (table) [0028] “The spreadsheet program (136) running on the user computer system (110) may include a back-end handler module (410) that provides the front-end functionality of the present invention such as, for example, communicating requests across a network (400) to the back-end system (415) and providing a presentation layer for login and data operations.” [0029] “The back-end database (120) may include a common data set (125) to be queried by the spreadsheet user, a list of prior queries associated with each user (430) from which the user may formulate a new query, and spreadsheet format templates (440) that may be used to provide a pre-defined layout in the spreadsheet for the display of queried data” [0044] “data specified in back-end database 120 and external database 425 may be resident in one database and/or system or spread over several databases and/or systems”) and the model data set is the common data set 125 while the first query statement is one of the prior queries 430 which are all stored together on back-end DB 120 (schema storage location) as shown in Fig. 4; further, the data warehouse is the back-end system 415 and external DB 425 all connected to network 400 which can be spread over several databases and systems, as also shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sattler into the teaching of Srivastava, Burke because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the common data set and prior queries stored together in back-end DB as in Sattler which “addresses the current drawbacks in known systems by allowing users of a spreadsheet program to extend imported results of a queried external common data set from within the spreadsheet program environment, and to have the extensions associated with the external common data set via role-based permissions” [Sattler, 0018].
Srivastava, Burke, Sattler fail to disclose “and the query manager is not authorized to make changes to the data source of the data warehouse”
However, Schneider teaches the above limitation at least by ([0017] “In other implementations, the technology disclosed relates to integration between large-scale transactional systems, non-structured data stores (e.g., log files), analytical systems (corporate data warehouse, department data marts), and personal data sources (spreadsheets, csv files).” [0041] “The query engine 122 executes queries on read only pre-packaged data sets--the edgemart data structures 142.”) and the query manage is the query engine.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Schneider into the teaching of Srivastava, Burke, Sattler because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include only giving the query manage read access as in Schneider in order to protect the source data from being tampered with by unauthorized parties.
Claims 9-10, 12-14, 16-17, 19-20 recite similar claim limitations as the method of claims 2-3, 5-7, except that they set forth the claimed invention as an apparatus and computer program product, as such they are rejected for the same reasons as applied hereinabove.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 11,086,894) in view of Burke (US 2013/0097114) and Sattler (US 2006/0010118) and Schneider (US 2016/0104002) and further in view of Deshpande (US 2021/0165782).
As per claim 4, claim 2 is incorporated, Srivastava further discloses:
wherein the first query statement in the schema storage location within the data warehouse is invokable by a standard query language statement at least by ([col. 13, lines 24-31] “A DMV may be created in response to a programmatic request submitted by a client, indicating for example the source logical table, the filter query, one or more display specifications for the DMV, and/or other parameters. In some embodiments, a function for creating a DMV (e.g., a Filter( ) function or a CreateView( ) function) may be defined at the SDMS and used as part of the formulas for one or more summary cells.” [col. 22, lines 19-26] “The example Filter function shown may be processed as follows: the first parameter, Table-A, may be identified as a source object of a DMV, and the second parameter “Table-A[Team]=ThisRow( ))” may be interpreted as the query to be used to select rows of the source object that are to be included in the DMV. A rich, highly expressive SQL-like syntax may be supported for the queries of Filter functions”) and the examiner interprets “standard query language statement” to mean an SQL (structured query language statement), or the like.
Srivastava, Burke, Sattler, Schneider fail to disclose “and wherein the table in the schema storage location within the data warehouse is not invokable by a standard query language statement”
However, Deshpande teaches the above limitation at least by ([0020] “If however target data store 132 were stored in a non-relational database, then a request according to the programming language or interface of the non-relational database may be used to access the materialized view instead. In this way, materialized views can be deployed to targets that support the desired features for analyzing and accessing the materialized view, in some embodiments” [0027] “provider network 200 may implement various computing systems, platforms, resources, or services, such as a materialized view management platform 210, compute services 220, database service(s) 230, (e.g., relational or non-relational (NoSQL) database query engines,” [0046] “data store 330 may be implemented as part of materialized view management platform 210. For example, materialized view management platform 332 may implement a managed view catalog 332. Managed view catalog 332 may store information related to materialized views, including a name, definition, access controls or configuration, maintenance and/or other historical information to indicate the progress or performance of a materialized view (e.g., last time updated).”) and the table in the schema storage location is the managed view catalog in the data store 330 as shown in Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Deshpande into the teaching of Srivastava, Burke, Sattler, Schneider because the references similarly disclose database operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include preventing the table from being invokable by a standard query language statement as in Deshpande in order to prevent unauthorized accesses to the views accessed by the table.
Claims 11, 18 recite similar claim limitations as the method of claim 4, except that they set forth the claimed invention as an apparatus and computer program product, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 08/19/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 9-10, applicant argues that the two “storing” limitations improve the functioning of the computer and implement the abstract idea into a practical application. The applicant further cites several paragraphs from the specification.
In response to the preceding argument, examiner respectfully submits that at least the … and storing the model data set metadata local to the query manager; and storing, by the query manager, the first query statement in a schema storage location within the data warehouse represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot because they do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169